Case 8:19-cv-00847-CJC-DFM Document 57-1 Filed 06/26/20 Page 1 of 5 Page ID #:916




                     Exhibit “A”
6/25/2020Case    8:19-cv-00847-CJC-DFM DocumentGmail
                                                57-1- Fugnetti
                                                         Filed v. Bird B Gone
                                                                   06/26/20   Page 2 of 5 Page ID #:917

                                                                                                            Ryan Carreon <ryancarreon1@gmail.com>



 Fugnetti v. Bird B Gone
 Ryan Carreon <rcarreon@higbeeassociates.com>                                                                                   Wed, Jun 24, 2020 at 9:43 AM
 To: John van Loben Sels <jvanlobensels@fishiplaw.com>
 Cc: Jennifer Shih <jshih@fishiplaw.com>, Rita Marfatia <rmarfatia@fishiplaw.com>

    John,

    As you will recall, the Court ordered the following:

             Defendant and counsel for Plaintiff are hereby DIRECTED to meet and confer and submit a joint status report to
             the Court addressing (1) their efforts to identify the proper party for substitution, if any, and (2) whether and when
             each party intends to file a motion for substitution.

    This Order says nothing about producing documents before the meet and confer. I expected that we would discuss the
    issues, and if you were left unsatisfied, we could discuss what additional information could be provided and perhaps
    confer again if needed.

    As you know, the Monday after we received the Court's Order, I reached out to you to meet and confer. Because the Court
    Order issued on Friday afternoon, I had not had a chance to speak with my client when I emailed you Monday. Therefore,
    I could not promise to produce the documents you unilaterally demanded that I produce as I had not yet had a chance to
    speak with my client about the Order. I find it odd that you would accuse me of gamesmanship before we have even had
    the chance to meet and confer, and before I had a chance to explain our plan for substitution, simply because I did not
    agree to produce documents that you unilaterally demanded. Had you engaged in the meet and confer as planned, you
    would have learned that we are in the process of forming a trust which will be substituted in as the new plaintiff. The trust
    documents have not been finalized as of today, so I cannot provide you with them yet. However, as I stated multiple times
    in response to your previous emails, the documents relevant to the substitution will be provided to you in due course.

    I still plan on participating in the meet and confer that we have scheduled for today at 10 am. I hope and expect that you
    plan to participate as well.

    Ryan E. Carreon
    Associate Attorney
    Copyright Division

    Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
    1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
    Direct: (714) 617-8336
    Phone: (800) 716-1245 Fax: (714) 597-6559

    This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you are not the
    intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy this communication. If you
    have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this original message.



    On Wed, Jun 24, 2020 at 9:04 AM John van Loben Sels <jvanlobensels@fishiplaw.com> wrote:

       Counsel,



       Notwithstanding Defendants’ multiple written requests, you persisted in your refusal to provide documents or other
       evidence related to your plan to substitute Mrs. Fugnetti (or some other person) as a party in place of Mr. Fugnetti. Your
       unreasonable refusal frustrates Defendants’ ability to participate substantively in the court-ordered meet and confer
       process, which is set to commence shortly. In the Court’s order requiring the conference, the Court specifically ordered
       a halt to just this type of gamesmanship. Yet your first action following that order violates the letter and spirit of the
       order.



       You have left us with no choice but to bring this matter to the Court’s attention.
https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar6763957707581488103&dsqt=1&simpl=msg-a%3Ar676395770758… 1/4
6/25/2020Case   8:19-cv-00847-CJC-DFM DocumentGmail
                                               57-1- Fugnetti
                                                        Filed v. Bird B Gone
                                                                  06/26/20   Page 3 of 5 Page ID #:918

      Best,



      John van Loben Sels

      Partner, Fish IP Law




      From: Ryan Carreon <rcarreon@higbeeassociates.com>
      Sent: Tuesday, June 16, 2020 3:34 PM
      To: Jennifer Shih <jshih@fishiplaw.com>
      Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>; Rita Marfatia <rmarfatia@fishiplaw.com>
      Subject: Re: Fugnetti v. Bird B Gone



      10 am on the 24th works for me. I do not anticipate that we will provide the documents you have requested, although
      we will provide the documents relevant to the substitution in due course.



      On Tue, Jun 16, 2020 at 2:53 PM Jennifer Shih <jshih@fishiplaw.com> wrote:

         Hi Ryan:


         Please let us know if you are available at 6/24 at 10 a.m. so we can send out a conference
         call-in number. Also please confirm that you will provide us with copies of the requested
         documents at least one day in advance so we will have time to review in order to meaningfully
         meet and confer.


         Thanks,


         Jennifer

         From: Jennifer Shih <jshih@fishiplaw.com>
         Sent: Monday, June 15, 2020 4:31 PM
         To: Ryan Carreon <rcarreon@higbeeassociates.com>


         Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>; Rita Marfatia <rmarfatia@fishiplaw.com>
         Subject: Re: Fugnetti v. Bird B Gone



         Hi Ryan:


         Please let us know if 6/24 at 10:00 a.m. will work for a call.


         Best,
https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar6763957707581488103&dsqt=1&simpl=msg-a%3Ar676395770758… 2/4
6/25/2020Case   8:19-cv-00847-CJC-DFM DocumentGmail
                                               57-1- Fugnetti
                                                        Filed v. Bird B Gone
                                                                  06/26/20   Page 4 of 5 Page ID #:919


         Jennifer

         From: Ryan Carreon <rcarreon@higbeeassociates.com>
         Sent: Monday, June 15, 2020 3:03 PM
         To: Jennifer Shih <jshih@fishiplaw.com>
         Cc: John van Loben Sels <jvanlobensels@fishiplaw.com>; Rita Marfatia <rmarfatia@fishiplaw.com>
         Subject: Re: Fugnetti v. Bird B Gone



         I'm on vacation out of town visiting my parents, so the dates you suggested won't work for me. I could probably do
         Monday or Tuesday next week, although Monday would be particularly difficult for me as I have a hearing scheduled
         for early afternoon in another matter and have not yet been informed as to whether it will be vacated. We will provide
         the appropriate documentation related to the substitution in due course.



         Ryan E. Carreon
         Associate Attorney
         Copyright Division

         Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
         1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
         Direct: (714) 617-8336
         Phone: (800) 716-1245 Fax: (714) 597-6559

         This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you
         are not the intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy
         this communication. If you have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this
         original message.




         On Mon, Jun 15, 2020 at 2:01 PM Jennifer Shih <jshih@fishiplaw.com> wrote:

            Ryan:


            We would prefer to meet and confer this week, please let us know your availability 6/17 to
            6/19. Also please produce the following documents prior to our meet and confer call:
                     All evidence that serves as the basis for your belief that Mrs. Fugnetti (or other third
                     person) succeeded to the ownership of the lawsuit, specifically any will or trust
                     document which might bear on this issue;
                     All documents relating to Mr. Fugnetti's probate or other estate proceedings.
            Best,


            Jennifer




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar6763957707581488103&dsqt=1&simpl=msg-a%3Ar676395770758… 3/4
6/25/2020Case   8:19-cv-00847-CJC-DFM DocumentGmail
                                               57-1- Fugnetti
                                                        Filed v. Bird B Gone
                                                                  06/26/20   Page 5 of 5 Page ID #:920
            From: Ryan Carreon <rcarreon@higbeeassociates.com>
            Sent: Monday, June 15, 2020 1:29 PM
            To: John van Loben Sels <jvanlobensels@fishiplaw.com>; Jennifer Shih <jshih@fishiplaw.com>
            Subject: Fugnetti v. Bird B Gone



            Counsel,



            Please let me know your availability the 24th through 26th so that we can meet and confer on the joint report that
            we are to file as ordered by Judge Carney. If those dates don't work for you, please advise on when you would be
            available.



            Best,

            Ryan



            Ryan E. Carreon
            Associate Attorney
            Copyright Division

            Law Firm of Higbee & Associates (http://www.higbeeassociates.com)
            1504 Brookhollow Dr., Suite 112, Santa Ana, CA 92705
            Direct: (714) 617-8336
            Phone: (800) 716-1245 Fax: (714) 597-6559

            This electronic mail message and any attachment is conﬁdential and may also contain privileged attorney-client information or work product. If you
            are not the intended recipient, or the person responsible to deliver it to the intended recipient, you may not use, disseminate, distribute or copy
            this communication. If you have received the message in error, please immediately notify us by reply electronic mail or by telephone and delete this
            original message.

      --

      Sent from my iPhone




https://mail.google.com/mail/u/0?ik=1f9302dac4&view=pt&search=all&permmsgid=msg-a%3Ar6763957707581488103&dsqt=1&simpl=msg-a%3Ar676395770758… 4/4
